Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 49 recites the limitation "a bed frame, configured to adjust an adjustable position of said bed frame.” It is unclear how the bed frame is configured to adjust itself without some other intervening structure causing the adjustment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood (US PG-Pub 2015/0136146).
Regarding Claim 49, Hood discloses a system (10), comprising: a bed frame (12), configured to adjust an adjustable position of said bed frame; a bed device (102) associated with said bed frame, comprising a sensor (106), wherein said sensor is configured to detect a biological signal of a user of said bed device (see para. [0064]); a temperature control device (para. [0059 and 0081]) operatively coupled to a portion of said bed device, configured to regulate a temperature of said portion of said bed device; and a processor (100) communicatively coupled to said bed frame, said sensor, and said temperature control device, wherein said processor is configured to (i) direct said bed frame to adjust said adjustable position of said bed frame based on said biological signal of said user of said bed device, and (ii) direct said temperature control device to regulate said temperature of said portion of said bed device based on said biological signal of said user of said bed device (see para. [0081] and Fig. 8).
Regarding Claim 50, Hood discloses wherein said bed device is a mattress or a mattress pad (see para. [0064], “the sensors 106 are incorporated into the person support surface 14 or topper positioned on the person support surface”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US PG-Pub 2015/0136146 in view of Lange (US PG-Pub 2013/0245502).
Regarding Claim 31, Hood discloses a system (10), comprising: a bed frame (12), configured to adjust an adjustable position of said bed frame; a bed device (102) associated with said bed frame, comprising a sensor (106), wherein said sensor is configured to detect a biological signal of a user of said bed device; and a processor (100)communicatively coupled to said bed frame and said sensor, wherein said processor is configured to direct said bed frame to adjust said adjustable position of said bed frame based on said biological signal of said user of said bed device (see par. [0081]).  Hood fails to disclose adjusting the bed frame based on a history of biological signal data of said user, wherein said history of biological signal data is a set of measurements of said user's biological signal during previous use of said bed device.  Lange teaches adjusting a bed frame based on a history of biological signal data of a user, wherein said history of biological signal data is a set of measurements of said user's biological signal during previous use of a bed device (see para. [0110, 0180, 0238]).  Hood and Lange are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hood with the adjustment based on history of signal data of Lange.  The motivation would have been to monitor a patient’s well-being over a period of time to ensure the health of the patient. 
Regarding Claim 32, Lange teaches wherein said set of measurements is from a plurality of previous uses of said bed device over a plurality of days (see para. [110]).
Regarding Claim 33, Lange teaches wherein set of measurements is from a plurality of previous uses of said bed device over a plurality of week (see para. [0238]).
Regarding Claim 34, Hood discloses wherein said adjustable position of said bed frame corresponds to a position of said bed device (see para. [0064]).
Regarding Claim 35, Hood discloses wherein said adjustable position of said bed frame comprises a height (see Fig. 2).
Regarding Claim 36, Hood discloses wherein said adjustable position of said bed frame comprises an inclination (see Fig. 2).
Regarding Claim 37, Hood discloses wherein said bed frame comprises a plurality of sections, each independently having an adjustable position (see Fig. 3).
Regarding Claim 38, Hood discloses wherein said processor is further configured to determine that said user has a sleep problem when said biological signal is outside of a predetermined range (see para. [0068]).
Regarding Claim 39, Hood as modified teaches wherein said processor is further configured to detect a sleep phase of said user based on said biological signal of said user and said history of biological signal data (see par. [0064, 0068] and Lange: [0110])
Regarding Claim 40, Hood discloses wherein said processor is further configured to adjust said position of said bed frame based on said sleep phase of said user (see para. [0064 and 0068]).
Regarding Claim 41, Hood discloses wherein said biological signal of said user comprises a heart signal (see para. [0064], “heart rate”).
Regarding Claim 42, Hood discloses wherein said biological signal of said user comprises a breathing signal (see para. [0064], “respiration rate”).
Regarding Claim 43, Hood discloses wherein said biological signal of said user comprises a temperature (see para. [0064], “skin temperature”).
Regarding Claim 44, Hood discloses wherein said biological signal of said user comprises a motion (see para. [0130]).
Regarding Claim 45, Hood discloses wherein said biological signal of said user is10832941_i.doc-3-Atty. Docket No. 53643-703.301Application No. 16/135,995 Amendment dated: June 21, 2019 indicative of a state of health of said user (see para. [0064]).
Regarding Claim 46, Hood discloses wherein said processor is configured to determine that said user has restless leg syndrome based on said biological signal of said user of said bed device and a history of biological signal data of said user (para. [0064] and [0130] list measurements/parameters that can be used to determine restless leg syndrome.)
Regarding Claim 47, Hood discloses a temperature control device operatively coupled to a portion of said bed device, configured to regulate a temperature of said portion of said bed device, wherein said processor is further communicatively coupled to said processor and configured to regulate said temperature of said portion of said bed device by said temperature control device based at least in part on said biological signal of said user of said bed device (see para. [0059] and [0081]).
Regarding Claim 48, Hood discloses wherein said bed device is a mattress or a mattress pad (see para. [0064]).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619